Complaint for search and seizure of intoxicating liquors. After verdict of guilty the case *553is before the Law Court on respondent’s exceptions to the ruling of the presiding Justice declining to order a verdict for the respondent. Held:
Edward S. Titcomb, County Attorney, for the State. John P. Deering, for respondent.
That upon the evidence for the State, supplemented by the circumstances and the rather improbable story of the respondent, the jury were warranted in believing as they declared, that the respondent was guilty beyond a reasonable doubt. Exceptions overruled.